internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-118120-99 date date legend decedent spouse child a child b child c trust charity date dear this responds to a letter dated date submitted by your authorized representative on your behalf in which a ruling is requested concerning the federal gift and generation-skipping_transfer gst tax consequences of a proposed transaction regarding a testamentary_trust the facts are represented to be as follows decedent died on date survived by spouse and their three children child a child b and child c under article third of decedent’s will the decedent directed that in the event spouse survived decedent one-third the value of decedent’s adjusted_gross_estate within the meaning of sec_6166 of the internal_revenue_code as finally determined for federal estate_tax purposes is to be held in a separate trust trust in accordance with the provisions of article sixth of the will plr-118120-99 article sixth a directs that an annuity be paid to charity if it is then a qualified charitable_beneficiary as defined in the will in an amount equal to a specified percentage of the initial fair_market_value of the assets passing to trust for a term of twenty-five years the annuity is to be paid out of the net_income of trust and to the extent the net_income is insufficient out of the principal if charity is not a qualified charitable_beneficiary the trustees are to pay the amount to one or more qualified charitable beneficiaries article sixth c provides that upon the expiration of the twenty-five year term the trustees shall allocate the principal and income of the trust other than any amount due the qualified charitable beneficiaries into as many equal shares as will create one such equal share for each child of decedent who is then living and one such equal share for each child who is not then living but who leaves issue then living any equal share for a deceased child shall be further divided into shares for the then living issue per stirpes of such deceased child so that every such share is created in respect of a living descendant who does not have an ancestor descended from decedent then living paragraph i of article sixth c defines beneficiaries of the separate trusts to include the child or child of a deceased child as the case may be for whom the trust is established such person’s descendants and charitable organizations or trusts or governmental entities described in sec_2651 of the code including charity paragraph ii a of article sixth c provides that the trustee shall pay a stated percentage of the net_income of each of the trusts at least annually to charity or to one or more qualified charitable beneficiaries if charity is not a qualified charitable_beneficiary the trustees have the discretion to distribute so much or all of the remaining net_income to any one or more of the beneficiaries without any duty_of equalization or to accumulate the income paragraph ii b provides that the trustees shall pay to any one or more beneficiaries without any duty_of equalization so much or all if any of the principal as the trustee may determine to be advisable from time to time pursuant to paragraph ii c each trust is to terminate on the first to occur of the death of the decedent’s child or child of a deceased child as the case may be for whom the trust was originally established and the twenty-first anniversary of the death of the last to die of spouse and the descendants of decedent’s father who survive decedent upon the termination of each separate trust the trustees shall pay the entire principal together with all accrued and undistributed_income to such one or more members of the class of beneficiaries in equal or unequal shares as the trustees in their discretion deem advisable article sixth c paragraph iv provides that the trustees other than any descendant of decedent shall have the power acting alone to amend the dispositive or administrative provisions of the trusts governed by subdivision c of article sixth in any manner provided that only decedent’s descendants or their estates or charitable organizations or trusts or governmental entities described in sec_2651 of the code shall be the beneficiaries of any dispositive amendment and provided further that all plr-118120-99 trusts shall terminate no later than the twenty-first anniversary of the death of the last to die of spouse and the descendants of decedent’s father who survive decedent the trustees may exercise this power from time to time prior to the expiration of the term of a_trust governed by subdivision a of article sixth but not thereafter the trustees may release the power of amendment in whole or in part and such release shall be binding upon the trustees and their successors pursuant to the power to amend granted in paragraph iv of article sixth c the trustees of trust other than any descendant of decedent propose to amend the dispositive provisions of trust to provide that on the termination of the twenty-five year charitable lead term of trust one-sixth of the then remaining principal of trust is to vest in child a and release their right to change the disposition to child a child a then proposes to assign his remainder_interest in the trust corpus created by the trustees’ designation to his children and file a gift_tax_return you have requested a ruling that upon termination of trust at the expiration of the year charitable term the payment of assets from trust to child a’s children as the assignees will not constitute a generation-skipping_transfer subject_to generation- skipping transfer_tax because child a will be treated as the transferor law and analysis sec_2601 provides that a tax is imposed on every generation-skipping_transfer made by a transferor to a skip_person sec_2611 defines the term generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor sec_2652 provides generally that the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor plr-118120-99 section sec_26_2652-1 provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusion deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent’s gross_estate as determined under sec_2031 or sec_2103 in general under sec_2602 the gst tax imposed is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer section sec_2642 provides that the inclusion_ratio with respect to a transfer is the excess of over the applicable_fraction with respect to the trust from which the transfer was made under sec_2642 the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption provided for under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by certain items including any estate or gift_tax_charitable_deduction allowed with respect to the transfer generally under sec_2642 the value of the property transferred to the trust the denominator of the applicable_fraction is determined as of the date of death in the case of testamentary transfers sec_2631 provides that for purposes of determining the inclusion_ratio each individual is allowed a gst tax exemption of dollar_figure adjusted as provided in sec_2631 which may be allocated by such individual or his or her executor to any property with respect to which such individual is the transferor sec_2642 provides a special rule for determining the inclusion_ratio for any charitable_lead_annuity_trust under sec_2642 and the applicable regulations in the case of a charitable_lead_annuity_trust the applicable_fraction is a fraction the numerator of which is the adjusted generation-skipping_transfer_tax_exemption adjusted_gst_exemption and the denominator of which is the value of all property in the trust immediately after the termination of the charitable_lead_annuity the adjusted_gst_exemption is the amount of gst_exemption allocated to the trust increased by an amount equal to the interest that would accrue if an amount equal to the allocated gst_exemption were invested at the rate used to determine the amount of the estate or gift_tax_charitable_deduction compounded annually for the actual period of the charitable_lead_annuity the amount of gst_exemption allocated to a charitable_lead_annuity_trust is not reduced even though it is ultimately determined that the allocation of a lesser amount of gst_exemption would have resulted in an inclusion_ratio of zero under sec_2642 a charitable_lead_annuity_trust is defined as any trust providing an interest in the form of a guaranteed annuity for which the transferor is plr-118120-99 allowed a charitable deduction for federal estate or gift_tax purposes under sec_2055 or sec_2522 in the absence of sec_2642 little or no gst tax would ever be imposed with respect to certain charitable_lead_annuity trusts even if no gst_exemption is allocated to the trust that is if the value of the assets transferred to the trust was equal to the estate_tax charitable deduction allowed with respect to the transfer then under the general rules of sec_2642 the inclusion_ratio with respect to the trust would be zero and the trust would be exempt from gst tax even if the charitable deduction did not equal the value of the transferred assets an allocation of only a small amount of gst_exemption would have resulted in no gst tax congress was concerned that allowing the present_value of the charitable interest to reduce the denominator of the applicable_fraction permitted the leveraging of the gst tax exemption if the trust assets sufficiently outperform the rate of return assumed in computing the present_value of the charitable interest the amount passing to noncharitable persons can exceed the amount which would have passed to them had there been no charitable interest in the trust s rep no 100th cong 2d sess congress remedied this situation by the enactment of sec_2642 under this special rule for charitable_lead_annuity trusts the numerator of the applicable_fraction is the adjusted_gst_exemption and the denominator is the value of all property in the trust immediately after termination of the charitable lead_interest the adjusted_gst_exemption is the gst_exemption allocated to the trust increased by the interest rate used in determining the charitable deduction for federal gift or estate_tax purposes for the actual period of the charitable_lead_annuity in light of sec_2642 all generation-skipping transfers made with respect to a charitable_lead_annuity_trust will be subject_to the gst tax if no gst_exemption is allocated to the trust even if gst_exemption is allocated to a_trust there is no way to guarantee that it will be sufficient to ensure that the trust is exempt from gst tax the series of transactions proposed in the ruling_request have the effect of circumventing the rules of sec_2642 using the same type of leveraging that prompted congress to enact sec_2642 the trustees propose to designate child a as the beneficiary of one-sixth of the remainder_interest in trust child a will then assign child a’s one-sixth remainder_interest to child a’s children in a transaction that is subject_to gift_tax based on the above we conclude that for gst tax purposes and consistent with the purpose of sec_2642 there will be two transferors with respect to the trust assets in trust as of the date of the assignment child a will be considered the transferor with respect to the portion of the trust assets equal to the present_value of the one-sixth remainder_interest on the date of the gift the decedent will remain the transferor with respect to the balance of the trust plr-118120-99 we also note that under the facts presented in the ruling_request the form of the transaction might be disregarded and the series of transactions viewed as the designation by the trustee of child a’s children as remainder beneficiaries under this analysis decedent would be treated as the transferor of the entire trust estate for gst tax purposes see estate of bies v commissioner tcmemo_2000_338 estate of cidulka v commissioner tcmemo_1996_149 42_fsupp2d_700 w d tex except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
